Citation Nr: 0001756	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  96-15 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for Department of Veterans Affairs (VA) 
purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from April 1944 to June 1946.  
He died in November 1995.

This appeal arises from a December 1995 administrative 
decision in which the Department of Veterans Affairs (VA) 
Regional Office (RO) denied the appellant's claim of 
entitlement to recognition as the surviving spouse of the 
veteran.

The case was previously before the Board of Veterans' Appeals 
(Board) in August 1997, at which time it was remanded for 
additional evidentiary development.  The development 
requested in that remand has been undertaken and the case is 
now ready for appellate review.   


FINDINGS OF FACT

1.  The veteran and the appellant married in June 1984.  The 
couple separated in 1984 and remained separated until the 
veteran's death eleven years later in 1995.

2.  The veteran and the appellant were divorced in January 
1988.

3.  The veteran died in November 1995.

4.  The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in December 
1995.


CONCLUSION OF LAW

The veteran and the appellant were not married at the time of 
the veteran's death, and the appellant is not entitled to 
recognition as surviving spouse of the veteran for purposes 
of VA death benefits.  The appellant has not established that 
she has basic eligibility for VA death benefits by virtue of 
status as the surviving spouse of the veteran, and 
accordingly she has not achieved claimant status.  38 
U.S.C.A. § 101(3) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 
3.206 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and 
indemnity compensation (DIC) is a payment made by the VA to a 
surviving spouse, child or parent because of a service-
connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  It appears 
that the benefits sought in this case are improved death 
pension benefits.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is not obliged to determine whether 
a claim for spousal benefits is well grounded until the 
veteran or the spouse seeking benefits first submits 
preponderating evidence to show that he or she is a claimant 
under the law.  Dedicatoria v. Brown, 8 Vet. App. 441, 443 
(1995) (citing Brillo v. Brown, 7 Vet. App. 102, 105 (1994); 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).

As in any case, the threshold question that must be resolved 
with regard to a claim of entitlement to VA benefits is 
whether the appellant has established basic eligibility.  A 
claimed surviving spouse who fails to submit appropriate 
evidence never attains the status of claimant and if the 
appropriate evidence is not submitted, the claim fails due to 
the absence of legal merit or lack of entitlement under the 
law and, therefore, must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994); Sandoval v. Brown, 7 Vet. App. 7 (1994).

Applicable Law and Regulations

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and: 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a).

Factual Background

The record reflects that the veteran and the appellant were 
married on June 11, 1984 in the state of Texas.  The record 
shows that the veteran died in November 1995.

In a VA application for compensation or pension filed by the 
veteran in October 1984, he indicated that he was married but 
separated.  Also of record is a January 1985 statement from 
Gulf Coast Legal Foundation indicating that the veteran had 
filed for a divorce from the appellant.  The veteran 
submitted a statement to the RO in May 1985 in which he 
indicated that he was not claiming a spouse in conjunction 
with VA benefits and stated that he had been separated from 
the appellant since 2 weeks after their marriage and that he 
had filed for a divorce.  Improved Pension Eligibility 
Verification Reports dated in April 1986 and April 1987 and 
submitted by the veteran indicated that he was not married.  

In March 1987, the RO received correspondence from the 
appellant indicating that she was the legal wife of the 
veteran and that he had given her the right to apply for VA 
benefits.  Also of record is a copy of an Original Petition 
for Divorce filed in October 1987 by the veteran in which it 
was stated that the veteran and the appellant were married on 
June 11, 1984 and that they ceased to live together on or 
about June 28, 1984.  It was stated therein that the 
appellant was guilty of cruel treatment towards the veteran.   

The record reflects that in March 1988 the appellant was 
informed by the RO of a denial of apportionment of the 
veteran's VA benefits because she was unable to establish 
that they were married.  

The veteran's death certificate showed that he died in 
November 1995.  The certificate listed his marital status as 
divorced.  The certificate showed that the veteran's sister 
had been the informant of the veteran's death and the address 
given for the veteran reflected that he had been residing 
with his sister in Houston, Texas.  

The appellant filed an original claim for VA death benefits 
in December 1995 at which time she indicated that she had 
been married to the veteran from November 1984 until the time 
of his death.  She indicated that she had not lived with the 
veteran continuously from the date of their marriage until 
the date of his death and explained that they had been 
separated for eleven years because they couldn't get along.  
The claim showed that the appellant was residing in Houston, 
Texas.  

In December 1995, the RO rendered an administrative 
determination the VA survivors benefits were denied since the 
evidence did not show continuous cohabitation.  As part of 
the basis for that decision, the RO explained that although 
the Petition for Divorce by the veteran could be considered 
self-serving, it also showed that the claimant was not 
without fault in the separation.  The appellant filed a 
timely Notice of Disagreement with that decision.

The RO addressed the issue of continuous cohabitation between 
the appellant and the veteran in a March 1996 rating action.  
In that decision the RO determined that the records did not 
support the appellant's contention that she was not at fault 
in the separation.  In support of that finding the RO cited 
the Petition for Divorce filed by the veteran in which it was 
indicated that she was guilty of cruel treatment.

In a substantive appeal filed by the appellant in April 1996 
she stated that she believed that even if the veteran had 
obtained a divorce from her, if he did not remarry another 
woman she thought she would get benefits because she was 
still his wife. 

The appellant provided testimony at a hearing held at the RO 
in July 1996.  At that time, the appellant indicated that she 
married the veteran in June 1984 and that they separated in 
August or September 1984.  She testified that he had found 
another woman, and that although she tried to reconcile with 
him he did not come back, resulting in an eleven year 
separation, ending at the time of his death.  She testified 
that she had heard that the veteran had filed for a divorce 
from her, but that she had not learned of that until 1995.  
She testified that she believed that even if the veteran had 
obtained a divorce from her, if he did not remarry she 
thought she would still be his wife.  She testified that she 
had visited him in a rest home many times before his death.

The hearing officer found that the record did not support 
that the appellant was without fault in the separation and it 
was determined that the appellant was not the veteran's 
surviving spouse. 

The case came before the Board in August 1997, at which time 
it was remanded for additional evidentiary development, to 
include obtaining a copy of the divorce decree of the veteran 
and the appellant in the event that there was one.

A copy if the final decree of divorce was added to the 
record.  The document showed that the divorce became final in 
January 1988 in the District Court of Harris County, Texas.  
The document also showed that the appellant, although duly 
cited, did not appear and wholly made default.  It was 
indicated in the decree that the court had jurisdiction over 
the case since the veteran had been a domiciliary of the 
Texas for a least a 6 month period preceding a filing of the 
action and a resident of the county in which the suit was 
filed for at least a 90 day period preceding the filing of 
the action.  

The appellant submitted a statement and two lay statements 
attesting to her marriage to the veteran.  

In an October 1999 Supplemental Statement of the Case/rating 
action the RO determined that the appellant was not entitled 
to recognition as the veteran's surviving spouse for VA 
purposes.

Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The Court has observed that the 
use of the statutory term "well grounded" should be confined 
to matters in which the evidence is dispositive.  Therefore, 
in cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The record shows that the appellant and the veteran were 
married in 1984 and divorced in 1988.  At the time of the 
veteran's death in 1995, the appellant and the veteran were 
divorced.  Accordingly she was not the surviving spouse of 
the veteran at the time of his death.  The term "surviving 
spouse" means a person of the opposite sex who was the spouse 
of a veteran at the time of the veteran's death (and meets 
the requirements of 38 C.F.R. § 3.1(j)), and who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death (except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without the fault of the spouse).  38 
U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The applicable laws 
and regulations clearly require that the parties be lawfully 
married at the time of a veteran's death for the appellant to 
be considered a surviving spouse.  Accordingly, since the 
appellant dos not meet the definition of a surviving spouse 
under the provisions of 38 C.F.R. § 3.50, the claim must be 
denied.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  In cases 
where recognition of the decree is thus brought into 
question, where the issue is whether the veteran is single or 
married (dissolution of a subsisting marriage), there must be 
a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of divorce.  38 
C.F.R. § 3.206 (in pertinent part).  

In this case, the record shows that the appellant and the 
veteran were both residents of Texas and were married and 
divorced in Texas.  It is neither contended nor shown that 
the Texas Court lacked jurisdiction over the veteran and 
appellant or the subject matter at the time of the divorce 
proceedings in 1988.  Despite the fact that a legal 
termination of the marriage was accomplished in 1988, the 
appellant apparently fails to understand or acknowledge that 
fact.  Nevertheless, even though she was not present for the 
divorce proceedings she was duly cited; she did not appear 
and therefore wholly made default.  Accordingly, the January 
1988 divorce decree, representing a legal dissolution of the 
marriage is controlling, not the purported knowledge, lack of 
knowledge or belief of the appellant as to her marital 
status. 

The appellant has argued that she and the veteran were merely 
separated following their marriage in 1984.  However, in 
fact, they had been divorced in excess of five years at the 
time of the veteran's death and they were not merely 
separately cohabiting.  Accordingly, the provisions of 
38 C.F.R. § 3.53 governing continuous cohabitation are 
inapplicable to the case in light of evidence of record 
establishing that the veteran and the appellant were divorced 
at the time of the veteran's death.

In view of the foregoing, the Board concludes that the 
appellant has failed to submit credible and persuasive 
evidence demonstrating that she is the surviving spouse of 
the veteran.  As such, the claim for entitlement to VA 
recognition as the surviving spouse of the veteran is denied 
due to the lack of entitlement under VA law.  38 U.S.C.A. §§ 
101(3), 5107, 7104(c); Aguilar, 2 Vet. App. 21; 38 C.F.R. § 
3.50.  Sabonis v. Brown, 6 Vet. App. 426 (1994


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

